Citation Nr: 1431872	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  10-36 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for osteochondroma right femur (claimed as right knee tumor and waist line pain).  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pulmonary tuberculosis (claimed as condition manifested by cough).  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for obstruction of the teeth (claimed as a dental disorder).   

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pharyngitis with tonsillitis (claimed as condition manifested by colds).  

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pneumonia.  

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic colon/irritable bowel problems, to include colonic polyps.  

7.  Entitlement to service connection for osteochondroma right femur.  

8.  Entitlement to service connection for pulmonary tuberculosis.  

9.  Entitlement to service connection for obstruction of the teeth.  

10.  Entitlement to service connection for pharyngitis with tonsillitis.  

11.  Entitlement to service connection for pneumonia.  

12. Entitlement to service connection for chronic colon irritable bowel problems, to include colonic polyps.  

13.  Entitlement to service connection for a bilateral elbow disability.  

14.  Entitlement to service connection for a right ankle disability.  

15.  Entitlement to service connection for a left shoulder disability.  

16.  Entitlement to service connection for hemorrhoids.  

17.  Entitlement to service connection for bronchial asthma.  

18.  Entitlement to service connection for a left ankle disability.  

19.  Entitlement to service connection for benign prostate hypertrophy.  

20.  Entitlement to service connection for gastroenteritis.  

21.  Entitlement to service connection for migraine headaches.  

22.  Entitlement to an effective date earlier than November 3, 2009 for the grant of service connection for diabetes.  

23.  Entitlement to an effective date earlier than November 3, 2009 for the grant of service connection for peripheral neuropathy of the upper and lower extremities.  

24.  Entitlement to an effective date earlier than November 3, 2009 for the grant of special monthly compensation for erectile dysfunction.  

25.  Entitlement to an additional allowance for Leah N. Salvador, claimed as a dependent spouse.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to October 1968, including service in the Republic of Vietnam.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010 and March 2012 rating decisions by the Manila Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the March 2010 rating decision, in part, granted service connection for peripheral neuropathy of the upper and lower extremities, rated 10 percent each, effective January 7, 2010.  In a December 2011 rating decision, the RO granted an effective date of November 3, 2009 for service connection for peripheral neuropathy of the upper and lower extremities.  The Veteran has not expressed satisfaction with the effective date, and the matter remains on appeal.  

In January 2013, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  

The Board notes that the Veteran was previously denied service connection for a right knee tumor in a July 1989 rating decision.  The March 2010 rating decision on appeal characterized the issues on appeal to include service connection for waist line pain, and for a right knee tumor.  The evidence shows that the Veteran has a diagnosis of osteochondroma of the right femur.  Osteochondroma is defined as "a benign tumor," and the femur is the bone that extends from the pelvis to the knee.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1345 (32nd ed. 2012).  In light of the Veteran's reported symptoms and the diagnosis of record, the Board has recharacterized the issues as osteochondroma of the right femur.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a respiratory disability(to include pharyngitis, tonsillitis, pneumonia and bronchial asthma), left ankle disability, benign prostate hypertrophy, migraine headaches, and additional allowance for Leah N. Salvador, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  An unappealed July 1989 rating decision denied service connection for a right knee tumor, based essentially on a finding there was no evidence of a right knee tumor in service, or evidence of a right knee tumor related to his active service.  

2.  Evidence received since the July 1989 rating decision denying service connection for a right knee tumor, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for a right knee tumor, and raises a reasonable possibility of substantiating the claim.  

3.  An unappealed July 1969 rating decision denied service connection for pulmonary tuberculosis, based essentially on a finding that there was no evidence of the disability; unappealed January 1971 and June 1973 rating decisions continued to deny the claim.  

4.  A December 1973 Board decision denied service connection for pulmonary tuberculosis, based essentially on a finding that there was no evidence of the disability to a compensable degree within the presumptive three year period.  

5.  Evidence received since the December 1973 Board decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection for pulmonary tuberculosis, and raises a reasonable possibility of substantiating the claim.  

6.  An unappealed July 1991 rating decision denied service connection for obstruction of the teeth, based essentially on a finding there was no evidence of trauma of the teeth.  

7.  Evidence received since the July 1991 rating decision denying service connection for obstruction of the teeth, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for obstruction of the teeth, and raises a reasonable possibility of substantiating the claim.  

8.  An unappealed January 1971 rating decision denied service connection for pharyngitis with tonsillitis, based essentially on a finding there was no permanent residual or chronic disability shown.  

9.  Evidence received since the January 1971 rating decision denying service connection for pharyngitis with tonsillitis, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for pharyngitis with tonsillitis, and raises a reasonable possibility of substantiating the claim.  

10.  An unappealed January 1971 rating decision denied service connection for pneumonia, based essentially on a finding there was no evidence of a disability, or current evidence of a disability related to his active service.  

11.  Evidence received since the January 1971 rating decision denying service connection for pneumonia, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for pneumonia, and raises a reasonable possibility of substantiating the claim.  

12.  An unappealed March 1999 rating decision denied service connection for chronic colon/irritable bowel problems, based essentially on a finding there was no evidence of chronic colon/irritable bowel problems in service, or evidence of chronic colon/irritable bowel problems related to his active service.  

13.  Evidence received since the March 1999 rating decision denying service connection for chronic colon/irritable bowel problems, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for chronic colon/irritable bowel problems, and raises a reasonable possibility of substantiating the claim.  

14.  The Veteran served in the Republic of Vietnam during the Vietnam era.  

15.  Osteochondroma of the right femur was not manifested in service or in the first year following the Veteran's discharge from active duty; was not caused or permanently worsened by a service-connected disability; and is not shown to be related to his service, to include as due to herbicide exposure therein.  

16.  Pulmonary tuberculosis was not manifested in service or in the first three years following the Veteran's discharge from active duty, and is not shown to be related to his service, to include as due to herbicide exposure therein.  

17.  The Veteran did not have loss of teeth due to loss of substance of the body of the maxilla or mandible during service.  

18.  Colon/irritable bowel problems, to include colonic polyps, were not manifested in service or in the first year following the Veteran's discharge from active duty; were not caused or permanently worsened by a service-connected disability; and are not shown to be related to his service, to include as due to herbicide exposure therein.  

19.  The preponderance of the evidence establishes that a current diagnosis of a disability of either elbow is not shown.  

20.  The preponderance of the evidence establishes that a current diagnosis of a disability of the right ankle is not shown.  

21.  The preponderance of the evidence establishes that a current diagnosis of a disability of the left shoulder is not shown.

22.  Hemorrhoids were not manifested in service or in the first year following the Veteran's discharge from active duty; were not caused or permanently worsened by a service-connected disability; and are not shown to be related to his service, to include as due to herbicide exposure therein.  

23.  Gastroenteritis was not manifested in service or in the first year following the Veteran's discharge from active duty; was not caused or permanently worsened by a service-connected disability; and is not shown to be related to his service, to include as due to herbicide exposure therein.  

24.  The Veteran did not submit a claim, either formal or informal, for service connection for diabetes mellitus until November 3, 2009.  

25.  The Veteran did not submit a claim, either formal or informal, for service connection for peripheral neuropathy of the extremities until November 3, 2009.  

26.  The Veteran did not submit a claim, either formal or informal, for service connection for erectile dysfunction until November 3, 2009.


CONCLUSIONS OF LAW

1.  The July 1989 rating decision denying the claim for service connection for a right knee tumor is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2013).  

2.  New and material evidence has been received to reopen the claim of service connection for a right knee tumor.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

3.  The December 1973 Board decision denying the claim for service connection for pulmonary tuberculosis is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.104 (2013).  

4.  New and material evidence has been received to reopen the claim of service connection for pulmonary tuberculosis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

5.  The July 1991 rating decision denying the claim for service connection for obstruction of the teeth is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2013).  

6.  New and material evidence has been received to reopen the claim of service connection for obstruction of the teeth.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

7.  The January 1971 rating decision denying the claim for service connection for pharyngitis with tonsillitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2013).  

8.  New and material evidence has been received to reopen the claim of service connection for pharyngitis with tonsillitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

9.  The January 1971 rating decision denying the claim for service connection for pneumonia is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2013).  

10.  New and material evidence has been received to reopen the claim of service connection for pneumonia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

11.  The March 1999 rating decision denying the claim for service connection for chronic colon/irritable bowel problems is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2013).  

12.  New and material evidence has been received to reopen the claim of service connection for chronic colon/irritable bowel problems.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

13.  Service connection for osteochondroma right femur is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).  

14.  Service connection for pulmonary tuberculosis is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).  

15.  The criteria for service connection for a dental disability are not met.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150, 17.161 (2013).  

16.  Service connection for irritable bowel problems, to include colonic polyps, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).  

17.  Service connection for a bilateral elbow disability is not warranted.   38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

18.  Service connection for a right ankle disability is not warranted.   38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

19.  Service connection for a left shoulder disability is not warranted.   38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

20.  Service connection for hemorrhoids is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).  

21.  Service connection for gastroenteritis is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).  

22.  Entitlement to an effective date prior to November 3, 2009, for the grant of service connection for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1, 3.400 (2013).  

23.  Entitlement to an effective date prior to November 3, 2009, for the grant of service connection for peripheral neuropathy of the upper and lower extremities is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1, 3.400 (2013).  

24.  Entitlement to an effective date prior to November 3, 2009, for the grant of special monthly compensation for erectile dysfunction is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1, 3.400 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In this decision, the Board grants reopening of the new and material claims, and remands the claims for pharyngitis with tonsillitis, and pneumonia, for further development.  The claims for service connection for osteochondroma right femur, pulmonary tuberculosis, obstruction of teeth, and chronic colon/irritable bowel problems are adjudicated on the merits herein.  As such, no discussion of VA's duty to notify and assist is necessary regarding these matters as new and material claims.  

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
In this case, VCAA notice was provided in a December 2009 letter (except for the chronic colon/irritable bowel problems and hemorrhoids claims) and the RO initially denied the claims in March 2010.  VCAA notice was provided in a March 2011 letter regarding the claims for chronic colon/irritable bowel problems and hemorrhoids, and the RO initially denied the claims in March 2012.  He was also sent additional notification via an April 2012 letter.  His claims were last adjudicated via an October 2012 supplemental statement of the case which "cures" the timing problem associated with inadequate notice or the lack of complete notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

There is no allegation from the Veteran that he has any evidence in his possession that is needed for a full and fair adjudication of the claims decided herein.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.   The purpose behind the notice requirement has been satisfied and the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of the Veteran's case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA's duty to assist includes: (1) obtaining records not in the custody of a federal department or agency; (2) obtaining records in the custody of a federal department or agency; (3) obtaining service treatment records or other records relevant to active duty and VA or VA-authorized treatment records; and (4) providing medical examinations or obtaining medical opinions if necessary to decide the claim.  See 38 C.F.R. § 3.159(c).  In this case, the Veteran's service treatment records and all identified, and available and authorized post-service treatment records have been requested or obtained.  Accordingly, all available records and medical evidence have been obtained in order to make an adequate determination as to these claims.  

The Veteran was afforded VA examinations in May 2012 regarding the claims for service connection for osteochondroma right femur, bilateral elbow disability, right ankle disability, and a left shoulder disability.  As the May 2012 opinion regarding the osteochondroma right femur claim was based upon an accurate understanding of the disability at issue, as well as the Veteran's documented medical history, based upon review of his claims folder, the Board finds that it is adequate for purposes of deciding his claim for service connection for osteochondroma right femur decided herein.  In regards to the bilateral elbow, right ankle, and left shoulder disabilities, the Board finds that the May 2012 VA examinations were also adequate as they addressed the threshold matter of whether the Veteran had a disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board acknowledges that the Veteran was not provided with examinations regarding his claims for service connection for pulmonary tuberculosis, obstruction of the teeth, chronic colon/irritable bowel problems, hemorrhoids, or gastroenteritis.  However, the Board finds that VA's duty to provide the Veteran with an examination for these claims has not been triggered.  Specifically, the Veteran alleges that his disabilities are due to herbicide exposure, and there is no indication that the claimed disabilities may be related to an in-service event or a disease manifested in accordance with presumptive service connection regulations, nor is there any competent probative evidence that any claimed disability may be related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is only warranted when the evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits); see also 38 C.F.R. § 3.59(c)(4)(i).  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and no further assistance to develop evidence is required.  

The Veteran was also provided with a hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ solicited information from the Veteran so that he was able to provide an account as to the onset and symptomatology of his disabilities, as well as identify any treatment providers for his disabilities.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

In sum, the Board finds the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandate of the VCAA.  

In regards to the earlier effective date claims, because the application of the law to the undisputed facts is dispositive of these appeals, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

B. Legal Criteria, Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims folder and in VA's electronic data storage system with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  


New and Material Claims

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).   

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  




Osteochondroma Right Femur

At the outset, as noted above in the Introduction, the Board has recharacterized the claims for waist line pain and right knee tumor as a single issue of osteochondroma of the right femur.  

Historically, a July 1989 rating decision denied the Veteran's claim for service connection for a right knee tumor, essentially based on a finding that there was no evidence of a right knee tumor in service, and there was no evidence of a right knee tumor related to his active service.  Post-service evidence in the record at the time revealed the Veteran's report of a right knee tumor that began during his active service.  See June 1989 claim for a right knee tumor.  The Veteran did not appeal this matter, and no additional evidence pertinent to the issue was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156(b);  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the July 1989 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  The instant claim for service connection for a right knee tumor/waist line pain was received in November 2009.  

Since the July 1989 rating decision, the Veteran submitted additional evidence, including a May 2012 VA examination report that included a diagnosis of osteochondroma of the right femur, and an opinion that osteochondroma is thought to arise during skeletal growth when the bone grows away from the growth plate instead of in-line with it, but the cause of solitary osteochondroma is unknown.  In addition, the Veteran has claimed that the disability is secondary to Agent Orange exposure during active service.  This evidence is new, in that it was not previously of record at the time of the July 1989 rating decision.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Further, such evidence is presumed credible for the limited purpose of reopening the previously disallowed claims.  Justus v. Principi, 3 Vet. App. 510 (1992).  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for osteochondroma right femur/right knee tumor.  

Pulmonary Tuberculosis

Historically, a July 1969 rating decision denied the Veteran's claim for service connection for pulmonary tuberculosis, essentially based on a finding that there was no evidence of the disability.  He did not appeal this decision and, as such, it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Such decision was continued in an unappealed January 2001 rating decision.  A December 1973 Board decision denied the Veteran's appeal seeking service connection for pulmonary tuberculosis, essentially based on a finding that there was no evidence of this disability to a compensable degree within the presumptive three year period.  That decision is final.  38 U.S.C.A. § 7104.  The instant claim for service connection for pulmonary tuberculosis was received in November 2009.  

Since the December 1973 Board decision, the Veteran submitted additional evidence.  The Veteran alleges that his pulmonary tuberculosis is secondary to Agent Orange exposure during active service.  This evidence is new, in that it was not previously of record at the time of the December 1973 Board decision.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Further, such evidence is presumed credible for the limited purpose of reopening the previously disallowed claims.  Justus v. Principi, 3 Vet. App. 510 (1992).  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for pulmonary tuberculosis.

Obstruction of the Teeth

Historically, a July 1991 rating decision denied the Veteran's claim for service connection for obstruction of the teeth, essentially based on a finding that there was no evidence of trauma of the teeth.  The Veteran did not appeal this matter, and no additional evidence pertinent to the issue was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156(b);  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the July 1991 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  The instant claim for service connection for a dental condition was received in November 2009.  

Since the July 1991 rating decision, the Veteran submitted additional evidence.  The Veteran alleges that his obstruction of the teeth is secondary to Agent Orange exposure during active service.  This evidence is new, in that it was not previously of record at the time of the July 1991 decision.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Further, such evidence is presumed credible for the limited purpose of reopening the previously disallowed claims.  Justus v. Principi, 3 Vet. App. 510 (1992).  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for obstruction of the teeth.

Pharyngitis With Tonsillitis

Historically, a January 1971 rating decision denied the Veteran's claim for service connection for pharyngitis with tonsillitis, essentially based on a finding that there was no permanent residual or chronic disability shown.  The Veteran did not appeal this matter, and no additional evidence pertinent to the issue was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156(b);  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the January 1971 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  The instant claim for service connection for pharyngitis with tonsillitis was received in November 2009.  

Since the January 1971 rating decision, the Veteran submitted additional evidence.  The Veteran alleges that his pharyngitis with tonsillitis is secondary to Agent Orange exposure during active service.  This evidence is new, in that it was not previously of record at the time of the January 1971 decision.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Further, such evidence is presumed credible for the limited purpose of reopening the previously disallowed claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for pharyngitis with tonsillitis.

Pneumonia

Historically, a January 1971 rating decision denied the Veteran's claim for service connection for pharyngitis with tonsillitis, essentially based on a finding there was no evidence of a disability, or current evidence of a disability related to his active service.  The Veteran did not appeal this matter, and no additional evidence pertinent to the issue was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156(b);  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the January 1971 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  The instant claim for service connection for pneumonia was received in November 2009.  

Since the January 1971 rating decision, the Veteran submitted additional evidence.  The Veteran alleges that his pneumonia is secondary to Agent Orange exposure during active service.  This evidence is new, in that it was not previously of record at the time of the January 1971 decision.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Further, such evidence is presumed credible for the limited purpose of reopening the previously disallowed claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for pneumonia.


Chronic Colon/Irritable Bowel Problems

Historically, a March 1999 rating decision denied the Veteran's claim for service connection for chronic colon/irritable bowel problems, essentially based on a finding there was no evidence of chronic colon/irritable bowel problems in service, or evidence of chronic colon/irritable bowel problems related to his active service.  The Veteran did not appeal this matter, and no additional evidence pertinent to the issue was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156(b);  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the March 1999 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  The instant claim for service connection for chronic colon/irritable bowel problems was received in November 2009.  

Since the March 1999 rating decision, the Veteran submitted additional evidence.  The Veteran alleges that his chronic colon/irritable bowel problems are secondary to Agent Orange exposure during active service.  This evidence is new, in that it was not previously of record at the time of the March 1999 decision.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Further, such evidence is presumed credible for the limited purpose of reopening the previously disallowed claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for chronic colon/irritable bowel problems.

Service Connection Claims

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Additionally, under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease manifested to a degree of 10 percent or more the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  In this regard, the Board notes that the RO has conceded Agent Orange exposure in Vietnam.  See March 2010 rating decision.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  
The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by a veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113, 38 C.F.R. § 3.307(d), are also satisfied.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

Even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  


Osteochondroma Right Femur

The Veteran's service connection claim for osteochondroma having been reopened, it may now be considered on the merits.  Generally, the Board is prohibited from considering a claim on the merits which has not yet been considered on the same basis by the RO, the agency of original jurisdiction.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In the present case, however, the agency of original jurisdiction considered and denied the issue on appeal on the merits, after consideration of all evidence of record.  Specifically, a September 2012 statement of the case reflects consideration of the issue on the merits.  Additionally, the Veteran has been provided with notice of the relevant laws and regulations regarding direct and secondary service connection, and presumptive Agent Orange service connection claims.  See December 2009 VCAA letter.  Thus, no prejudice would result to the Veteran by the Board considering his claim on the merits at this time.  

At the outset, the Board notes that the evidence shows the Veteran has been diagnosed with osteochondroma of the right femur.  See May 2012 VA examination report.  Accordingly, the first element of service connection is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  

As noted above, it is conceded that the Veteran had active service in Vietnam and experienced herbicide exposure (to include Agent Orange).  Furthermore, certain diseases may be service connected on a presumptive basis as due to herbicide (Agent Orange) exposure if manifested in a veteran who served in the Republic of Vietnam during the Vietnam era, based on presumptive exposure to certain herbicide exposure.  38 U.S.C.A. § 1116.  Those diseases are listed in 38 C.F.R. § 3.309(e); osteochondroma is not listed.  

Inasmuch as osteochondroma is not among the diseases listed in 38 C.F.R. § 3.309(e) (determined to be related to Agent Orange/herbicide exposure), the presumptive provisions of 38 U.S.C.A. § 1116 do not apply, and service connection on a presumptive basis for osteochondroma as due to Agent Orange exposure is not warranted.  The Board observes that extensive scientific studies have produced a limited list of disabilities related to Agent Orange exposure (see 38 C.F.R. § 3.309(e)).  

There is no evidence that osteochondroma of the right femur was manifested in service or in the initial year following the Veteran's discharge from active duty.  In June 1989 correspondence, the Veteran alleged that a right knee tumor was shown on x-rays during his active service.  However, the Veteran's service treatment records are silent for any findings or diagnoses relating to a right knee tumor, including on October 1968 discharge report of medical history wherein the Veteran denied having or having had a tumor, growth, cyst or cancer, and the lower extremities were normal on clinical evaluation.  Post-service evidence shows that osteochondroma of the right femur was first diagnosed in May 2012 (on VA examination).  As such, service connection for this disability on the basis that it became manifest in service and persisted is not warranted.  

What remains for consideration is whether in the absence of manifestation in service and/or post-service recurrence of symptoms, the Veteran's osteochondroma of the right femur may nonetheless somehow otherwise be related to his service.  The only medical opinion addressing this matter is that of the May 2012 VA examiner.  The VA examiner opined that solitary osteochondroma is diagnosed in patients aged 10 to 30, occurring equally in males and females, and does not result from injury.  The examiner further stated that it is thought to arise during skeletal growth when bone grows away from the growth plate instead of in-line with it.  In addition, osteochondroma is not related to any process of bone degeneration.  Such opinion was provided after review of the Veteran's claims file, medical literature, and by a professional competent to opine as to the etiology of his osteochondroma.  On this basis, the Board finds that the May 2012 VA examination opinion is the most probative evidence of record, and is against the Veteran's claim for service connection for osteochondroma of the right femur.  

While the Veteran is competent to report of a mass or bony growth on his knee, he is not competent to diagnose osteochondroma, a diagnosis that is based on the result of diagnostic testing, or opine as to the etiology of the disorder.  See Jandreau, 492 F.3d at 1377 n. 4.  Thus, the Veteran's assertions are not competent or sufficient.  

The weight of the competent medical evidence demonstrates that the Veteran's osteochondroma began many years after his active service, was not caused by any incident of service, and is not proximately due to or the result of a service-connected disability.  The Board thus finds that the preponderance of the evidence is against service connection, that is, neither direct nor secondary service connection for osteochondroma of the right femur is warranted.  

Pulmonary Tuberculosis

The Veteran's service connection claim for pulmonary tuberculosis having been reopened, it may now be considered on the merits.  Generally, the Board is prohibited from considering a claim on the merits which has not yet been considered on the same basis by the RO, the agency of original jurisdiction.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In the present case, however, the agency of original jurisdiction considered and denied the issue on appeal on the merits, after consideration of all evidence of record.  Specifically, a September 2012 statement of the case reflects consideration of the issue on the merits.  Additionally, the Veteran has been provided with notice of the relevant laws and regulations regarding direct and presumptive Agent Orange service connection claims.  See December 2009 VCAA letter.  Thus, no prejudice would result to the Veteran by the Board considering his claim on the merits at this time.  

Active tuberculosis may be presumed to be service connected if manifest to a degree of 10 percent or more within three years of service.  38 C.F.R. § 3.307(a).  For pulmonary tuberculosis shown by x-ray in active service, x-ray evidence alone may be adequate for a grant of direct service connection.  38 C.F.R. § 3.370.  However, a diagnosis of active pulmonary tuberculosis by private physicians on the basis of their examination, observation, or treatment will not be accepted to show the disease was initially manifested after discharge from active service (during the presumptive period), unless confirmed by acceptable clinical, x-ray or laboratory studies, or by findings of active tuberculosis based upon acceptable hospital observation or treatment.  38 C.F.R. § 3.374.  

The Veteran's service treatment records include his October 1968 discharge examination report wherein it was noted he had registered a positive reaction to the tuberculin test two months prior to his discharge.  At the time of his discharge, Isoniazid tablets were prescribed and to be taken for approximately one year.  Chest x-rays at the time of discharge were negative for any sign of active tuberculosis.  

VA examination in May 1969 failed to show PTB.  In fact, chest x-rays remained negative until an April 1973 Dr. A.L. Soriano report that indicated chest x-rays found cloudy densities at the right apex and first intercostal space and on the left apex.  The physician provided an impression of pulmonary tuberculosis, minimal, probably active.  April 1973 VA chest x-rays were essentially negative except for two well-defined nodular densities seen in the lower hemithorax on both sides.  September 1973 VA examination included chest x-rays which were negative and revealed no evidence of the previously described nodular densities in both lower hemithorax, opined by the examiner to indicate they were probably artefacts.  Chest x-rays have remained essentially negative since that time, with no diagnosis of active pulmonary tuberculosis.  See, e.g., December 2009 private x-ray (that revealed clear lungs); April 2010 VA chest x-rays (that revealed clear lungs); May 2011 private chest x-rays (that revealed clear lungs); see also November 2011 VA chest x-rays (that revealed suspicious opacities in the right upper lung, but no diagnosis of pulmonary tuberculosis was provided); December 2012 private chest x-rays (that revealed clear lungs with hazy opacity on the left apex).  

The Board finds that a preponderance of the evidence is against service connection for pulmonary tuberculosis.  As an initial matter, the disease may not be presumed to be service connected because it was not manifested to a compensable degree within three years of discharge from service.  Chest x-rays at the time of the Veteran's discharge from service were negative.  Thereafter, based on the record, there is no indication of active pulmonary tuberculosis until approximately 1973, more than four years following his discharge from service in October 1968.  Consequently, service connection for pulmonary tuberculosis on the basis that it was first manifested in service, and persisted, or on a presumptive basis (as a chronic disease under 38 C.F.R. § 3.307) is not warranted.  

Alternatively, the Veteran has alleged that his pulmonary tuberculosis is related to herbicide exposure during his active service.  As noted above, it is conceded that the Veteran had active service in Vietnam and experienced herbicide exposure (to include Agent Orange).  Furthermore, certain diseases may be service connected on a presumptive basis as due to herbicide (Agent Orange) exposure if manifested in a veteran who served in the Republic of Vietnam during the Vietnam era, based on presumptive exposure to certain herbicide exposure.  38 U.S.C.A. § 1116.  Those diseases are listed in 38 C.F.R. § 3.309(e); tuberculosis is not listed.  

Inasmuch as tuberculosis is not among the diseases listed in 38 C.F.R. § 3.309(e) (determined to be related to Agent Orange/herbicide exposure), the presumptive provisions of 38 U.S.C.A. § 1116 do not apply, and service connection on a presumptive basis for pulmonary tuberculosis as due to Agent Orange exposure is not warranted.  The Board observes that extensive scientific studies have produced a limited list of disabilities related to Agent Orange exposure (see 38 C.F.R. § 3.309(e)).  

What remains for consideration is whether in the absence of manifestation in service and/or post-service recurrence of symptoms, the Veteran's pulmonary tuberculosis may nonetheless somehow otherwise be related to his service.  To warrant direct service connection in these circumstances, the evidence must show that the Veteran's pulmonary tuberculosis is related to an event, injury, or disease in service.  There is no competent evidence relating the Veteran's pulmonary tuberculosis to his active service.  To the extent the Veteran alleges that he had pulmonary tuberculosis during his active service, he is not competent to diagnose pulmonary tuberculosis, a diagnosis that is based on the result of diagnostic testing, or opine as to the etiology of the disorder.  See Jandreau, 492 F.3d at 1377 n. 4.  Thus, the Veteran's assertions are not competent or sufficient.  

The weight of the competent medical evidence demonstrates that the Veteran's pulmonary tuberculosis began many years after his active service, and was not caused by any incident of service.  The Board thus finds that the preponderance of the evidence is against service connection for pulmonary tuberculosis.  

Obstruction of the Teeth

The Veteran's service connection claim for obstruction of the teeth having been reopened, it may now be considered on the merits.  Generally, the Board is prohibited from considering a claim on the merits which has not yet been considered on the same basis by the RO, the agency of original jurisdiction.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In the present case, however, the agency of original jurisdiction considered and denied the issue on appeal on the merits, after consideration of all evidence of record.  Specifically, a September 2012 statement of the case reflects consideration of the issue on the merits.  Additionally, the Veteran has been provided with notice of the relevant laws and regulations regarding direct service connection and presumptive Agent Orange service connection claims.  See December 2009 VCAA letter.  Thus, no prejudice would result to the Veteran by the Board considering his claim on the merits at this time.  

Compensation is available for loss of teeth due to loss of substance of the body of the maxilla or mandible, where the lost masticatory surface cannot be restored by suitable prosthesis.  38 C.F.R. § 4.150 (Schedule of ratings - dental and oral conditions).  Otherwise, replaceable missing teeth will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 C.F.R. § 3.381.  

The evidence of record does not show, and the Veteran does not contend, that he lost teeth during service or after service due to loss of substance of the body of the maxilla or mandible.  Rather, he asserts he lost teeth in the upper right quadrant while serving in Vietnam.  

Service treatment records show that on February 1961 enlistment examination, the Veteran was missing teeth numbers 18, 19, and 30.  On his October 1968 separation examination, he was missing teeth numbers 6, 15, 16, 17, 18, 19, and 30.  Service treatment records are silent for any injury or disease during service that resulted in loss of teeth or loss of substance of the body of the maxilla or mandible.  

In a July 1991 rating decision, it was noted that there was no evidence of trauma to the teeth, and his claim for service connection for a dental condition was denied.  

As noted above, it is conceded that the Veteran had active service in Vietnam and experienced herbicide exposure (to include Agent Orange).  Furthermore, certain diseases may be service connected on a presumptive basis as due to herbicide (Agent Orange) exposure if manifested in a veteran who served in the Republic of Vietnam during the Vietnam era, based on presumptive exposure to certain herbicide exposure.  38 U.S.C.A. § 1116.  Those diseases are listed in 38 C.F.R. § 3.309(e); dental conditions are not listed.  

Inasmuch as dental conditions are not among the diseases listed in 38 C.F.R. § 3.309(e) (determined to be related to Agent Orange/herbicide exposure), the presumptive provisions of 38 U.S.C.A. § 1116 do not apply, and service connection on a presumptive basis for dental conditions  as due to Agent Orange exposure is not warranted.  The Board observes that extensive scientific studies have produced a limited list of disabilities related to Agent Orange exposure (see 38 C.F.R. § 3.309(e)).  

The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Diagnostic Code 9913 addresses compensation for loss of teeth, but specifically states that compensation is available when such loss is due to loss of substance of the body of the maxilla or mandible, with or without continuity, although the resulting disability will be rated as noncompensable where the loss of masticatory surface can be restored by suitable prosthesis.  A Note to Code 9913 states that the ratings for dental conditions apply only to bone loss through trauma or disease, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling.  

The other dental conditions for which service connection compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Diagnostic Code 9900 contemplates chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible.  Diagnostic Codes 9901 and 9902 address loss of the mandible.  Diagnostic Codes 9903 and 9904 concern nonunion and malunion of the mandible, respectively.  Diagnostic Code 9905 address temporomandibular articulation and limited jaw motion.  Diagnostic Codes 9906 and 9907 contemplate loss of the ramus, and Diagnostic Codes 9908 and 9909 address loss of the condyloid process.  Diagnostic Codes 9910 and 9911 concern loss of the hard palate.  Loss of the maxilla is addressed under Diagnostic Codes 9914 and 9915.  Diagnostic Code 9916 concerns malunion or nonunion of the maxilla.  There is no indication that the Veteran's claimed loss of teeth is due to any of these conditions.  

In this case, the evidence does not show loss of teeth due to loss of substance of the body of the maxilla or mandible, where the lost masticatory surface cannot be restored by suitable prosthesis, the Veteran is not shown to have a dental disability subject to compensation under the laws and regulations administered by VA.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, he has not presented a claim for service connection.  

The Board has carefully considered the Veteran's argument that he lost teeth during his service in Vietnam.  While the Board is sympathetic to the Veteran, the Board is bound by the law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

In sum, there is no evidence that the loss of the Veteran's teeth resulted from loss of substance of the body of the maxilla or mandible from trauma or from disease.  See 38 C.F.R. § 4.150.  As such, the preponderance of the evidence is against the claim and VA must deny service connection for a dental disability, claimed as obstruction of the teeth.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Chronic Colon/Irritable Bowel Problems

The Veteran's service connection claim for chronic colon/irritable bowel problems having been reopened, it may now be considered on the merits.  Generally, the Board is prohibited from considering a claim on the merits which has not yet been considered on the same basis by the RO, the agency of original jurisdiction.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In the present case, however, the agency of original jurisdiction considered and denied the issue on appeal on the merits, after consideration of all evidence of record.  Specifically, a September 2012 statement of the case reflects consideration of the issue on the merits.  Additionally, the Veteran has been provided with notice of the relevant laws and regulations regarding direct and secondary service connection, and presumptive Agent Orange service connection claims.  See December 2009 VCAA letter.  Thus, no prejudice would result to the Veteran by the Board considering his claim on the merits at this time.  

At the outset, the Board notes that the evidence shows the Veteran has been diagnosed with chronic polyps.  See January 2011 private treatment record.  Accordingly, the first element of service connection is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  

As noted above, it is conceded that the Veteran had active service in Vietnam and experienced herbicide exposure (to include Agent Orange).  Furthermore, certain diseases may be service connected on a presumptive basis as due to herbicide (Agent Orange) exposure if manifested in a veteran who served in the Republic of Vietnam during the Vietnam era, based on presumptive exposure to certain herbicide exposure.  38 U.S.C.A. § 1116.  Those diseases are listed in 38 C.F.R. § 3.309(e); irritable bowel problems, to include colonic polyps, are not listed.  

Inasmuch as irritable bowel problems, to include colonic polyps, are not among the diseases listed in 38 C.F.R. § 3.309(e) (determined to be related to Agent Orange/herbicide exposure), the presumptive provisions of 38 U.S.C.A. § 1116 do not apply, and service connection on a presumptive basis for irritable bowel problems, to include colonic polyps, as due to Agent Orange exposure is not warranted.  The Board observes that extensive scientific studies have produced a limited list of disabilities related to Agent Orange exposure (see 38 C.F.R. § 3.309(e)).  

There is no evidence that irritable bowel problems, to include colonic polyps, were manifested in service or in the initial year following the Veteran's discharge from active duty.  The Veteran's service treatment records are silent for any findings or diagnoses relating to irritable bowel problems, to include colonic polyps, including on October 1968 discharge report of medical history wherein the Veteran reported stomach, liver or intestinal trouble, but the abdomen and viscera, and anus and rectum were normal on clinical evaluation.  Post-service evidence shows that on May 1969 and September 1973 VA examination, the digestive system was negative for any abnormalities.  As such, service connection for this disability on the basis that it became manifest in service and persisted is not warranted.  

What remains for consideration is whether in the absence of manifestation in service and/or post-service recurrence of symptoms, the Veteran's irritable bowel problems, to include colonic polyps, may nonetheless somehow otherwise be related to his service.  There is no competent evidence relating the Veteran's irritable bowel problems, to include colonic polyps, to his active service.  While the Veteran is competent to report irritable bowel problems, he is not competent to diagnose colonic polyps, a diagnosis that is based on the result of diagnostic testing, or opine as to the etiology of the disorder.  See Jandreau, 492 F.3d at 1377 n. 4.  Thus, the Veteran's assertions are not competent or sufficient.  

The weight of the competent medical evidence demonstrates that the Veteran's irritable bowel problems, to include colonic polyps, began many years after his active service, were not caused by any incident of service, and are not proximately due to or the result of a service-connected disability.  The Board thus finds that the preponderance of the evidence is against service connection, that is, neither direct nor secondary service connection for Veteran's irritable bowel problems, to include colonic polyps, is warranted.  

Bilateral Elbow Disability

Service treatment records show that on October 1968 discharge report of medical history, the Veteran reported painful or "trick" shoulder or elbow.  However, clinical evaluation of the upper extremities was normal.  

The instant claim for a bilateral elbow disability was received in November 2009.  

On May 2012 VA examination, the Veteran reported weakness and pain in his elbows.  After physical examination, including x-rays of the elbows, the diagnosis was nonspecific generalized pain of the elbow.  

On review of the evidence, the Board finds that the preponderance of the evidence establishes that the Veteran does not currently suffer from any underlying bilateral elbow disability.  The Court has stated in Clyburn v. West, 12 Vet. App. 296, 301 (1999), that continued complaints of pain after service do not suffice to establish a medical nexus, where the issue at hand is of etiology, and requires medical opinion evidence.  Pain cannot be compensable in the absence of proof of an in-service disease or injury to which the current pain can be connected by medical evidence.  Mere pain alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Here, there is no disputing the Veteran has complained of bilateral elbow pain that he relates to his service.  The Veteran is competent to report elbow pain.  However, there probative and persuasive evidence fails to show that the Veteran has an underlying disability entity manifested by elbow pain, and, such alone is not a disability for VA compensation purposes.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Consequently, the claim must be denied.  

Right Ankle Disability

Service treatment records show that on October 1968 discharge report of medical history, the Veteran denied foot trouble, and clinical evaluation of the lower extremities and feet was normal.  

The instant claim for a right ankle disability was received in November 2009.  

On May 2012 VA examination, the Veteran reported ankle pain for two years, with buckling of the ankles.  After physical examination, including x-rays of the right ankle, there was no underlying disability of the right ankle.  

On review of the evidence, the Board finds that the preponderance of the evidence fails to show that the Veteran currently has an underlying right ankle disability.  The Court has stated in Clyburn v. West, 12 Vet. App. 296, 301 (1999), that continued complaints of pain after service do not suffice to establish a medical nexus, where the issue at hand is of etiology, and requires medical opinion evidence.  Pain cannot be compensable in the absence of proof of an in-service disease or injury to which the current pain can be connected by medical evidence.  Mere pain alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Here, there is no disputing the Veteran has complained of right ankle pain that he relates to his service.  The Veteran is competent to report ankle pain.  However, the probative and persuasive evidence fails to demonstrate that the Veteran has an underlying disability entity manifested by ankle pain, and, such alone is not a disability for VA compensation purposes.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Consequently, the claim must be denied.

Left Shoulder Disability

Service treatment records show that on October 1968 discharge report of medical history, the Veteran reported a painful or "trick" shoulder or elbow; clinical evaluation of the upper extremities was normal.  

The instant claim for a left shoulder disability was received in November 2009.  

On May 2012 VA examination, the Veteran reported first noticing shoulder pain in the past two years.  After physical examination, including x-rays of the left shoulder, there was no underlying disability of the left shoulder.  

On review of the evidence, the Board finds that the preponderance of the evidence does not establish that the Veteran currently suffers from any underlying left shoulder disability.  The Court has stated in Clyburn v. West, 12 Vet. App. 296, 301 (1999), that continued complaints of pain after service do not suffice to establish a medical nexus, where the issue at hand is of etiology, and requires medical opinion evidence.  Pain cannot be compensable in the absence of proof of an in-service disease or injury to which the current pain can be connected by medical evidence.  Mere pain alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Here, there is no disputing the Veteran has complained of left shoulder pain that he relates to his service.  The Veteran is competent to report shoulder pain.  However, the probative and persuasive evidence does not establish that the Veteran has an underlying disability entity manifested by shoulder pain, and, such alone is not a disability for VA compensation purposes.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Consequently, the claim must be denied.

Hemorrhoids

At the outset, the Board notes that the evidence shows the Veteran has been diagnosed with hemorrhoids.  See, e.g., January 1998 VA treatment record; July 2009 VA treatment record.  Accordingly, the first element of service connection is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  

As noted above, it is conceded that the Veteran had active service in Vietnam and experienced herbicide exposure (to include Agent Orange).  Furthermore, certain diseases may be service connected on a presumptive basis as due to herbicide (Agent Orange) exposure if manifested in a veteran who served in the Republic of Vietnam during the Vietnam era, based on presumptive exposure to certain herbicide exposure.  38 U.S.C.A. § 1116.  Those diseases are listed in 38 C.F.R. § 3.309(e);hemorrhoids are not listed.  

Inasmuch as hemorrhoids are not among the diseases listed in 38 C.F.R. § 3.309(e) (determined to be related to Agent Orange/herbicide exposure), the presumptive provisions of 38 U.S.C.A. § 1116 do not apply, and service connection on a presumptive basis for hemorrhoids as due to Agent Orange exposure is not warranted.  The Board observes that extensive scientific studies have produced a limited list of disabilities related to Agent Orange exposure (see 38 C.F.R. § 3.309(e)).  

There is no evidence that hemorrhoids were manifested in service or in the initial year following the Veteran's discharge from active duty.  The Veteran's service treatment records are silent for any findings or diagnoses relating to hemorrhoids, including on October 1968 discharge report of medical history wherein the Veteran denied piles or rectal disease, and the anus and rectum were normal on clinical evaluation.  Post-service evidence shows that on September 1973 VA examination, it was noted that physical examination was negative for any anal pathology.  As such, service connection for this disability on the basis that it became manifest in service and persisted is not warranted.  

What remains for consideration is whether in the absence of manifestation in service and/or post-service recurrence of symptoms, the Veteran's hemorrhoids may nonetheless somehow otherwise be related to his service.  There is no competent evidence relating the Veteran's hemorrhoids to his active service.  While the Veteran is competent to report symptomatology such as rectal bleeding, he is not competent to diagnose hemorrhoids, a diagnosis that is based on the result of physical examination, or opine as to the etiology of the disorder.  See Jandreau, 492 F.3d at 1377 n. 4.  Thus, the Veteran's assertions are not competent or sufficient.  

The weight of the competent medical evidence demonstrates that the Veteran's hemorrhoids began many years after his active service, were not caused by any incident of service, and are not proximately due to or the result of a service-connected disability (and specifically his service-connected diabetes).  Notably, on January 2010 VA examination, examination of the anus and rectal walls was normal, and hemorrhoids was not indicated to be a complication of diabetes mellitus.  The Board thus finds that the preponderance of the evidence is against service connection, that is, neither direct nor secondary service connection for Veteran's hemorrhoids is warranted.  


Gastroenteritis

At the outset, the Board notes that the evidence shows the Veteran has been diagnosed with gastroenteritis.  See, e.g., January 2010 VA treatment record.  Accordingly, the first element of service connection is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  

As noted above, it is conceded that the Veteran had active service in Vietnam and experienced herbicide exposure (to include Agent Orange).  Furthermore, certain diseases may be service connected on a presumptive basis as due to herbicide (Agent Orange) exposure if manifested in a veteran who served in the Republic of Vietnam during the Vietnam era, based on presumptive exposure to certain herbicide exposure.  38 U.S.C.A. § 1116.  Those diseases are listed in 38 C.F.R. § 3.309(e);gastroenteritis is not listed.  

Inasmuch as gastroenteritis is not among the diseases listed in 38 C.F.R. § 3.309(e) (determined to be related to Agent Orange/herbicide exposure), the presumptive provisions of 38 U.S.C.A. § 1116 do not apply, and service connection on a presumptive basis for gastroenteritis as due to Agent Orange exposure is not warranted.  The Board observes that extensive scientific studies have produced a limited list of disabilities related to Agent Orange exposure (see 38 C.F.R. § 3.309(e)).  

There is no evidence that gastroenteritis was manifested in service or in the initial year following the Veteran's discharge from active duty.  The Veteran's service treatment records are silent for any findings or diagnoses relating to gastroenteritis.  On October 1968 discharge report of medical history, the Veteran reported stomach, liver or intestinal trouble, but the abdomen and viscera were normal on clinical evaluation.  Post-service evidence shows that on May 1969 and September 1973 VA examination, physical examination of the digestive system was negative for any abnormalities.  As such, service connection for this disability on the basis that it became manifest in service and persisted is not warranted.  

What remains for consideration is whether in the absence of manifestation in service and/or post-service recurrence of symptoms, the Veteran's gastroenteritis may nonetheless somehow otherwise be related to his service.  There is no competent evidence relating the Veteran's gastroenteritis to his active service.  While the Veteran is competent to report symptomatology regarding his stomach, he is not competent to diagnose gastroenteritis, or opine as to the etiology of the disorder.  See Jandreau, 492 F.3d at 1377 n. 4.  Thus, the Veteran's assertions are not competent or sufficient.  

The weight of the competent medical evidence demonstrates that the Veteran's gastroenteritis began many years after his active service, was not caused by any incident of service, and is not proximately due to or the result of a service-connected disability (and specifically his service-connected diabetes).  Notably, on January 2010 VA examination, gastroenteritis was not indicated to be a complication of diabetes mellitus.  The Board thus finds that the preponderance of the evidence is against service connection, that is, neither direct nor secondary service connection for Veteran's gastroenteritis is warranted.  

Earlier Effective Date Claims

The basic facts are not in dispute.  The Veteran's initial application for service connection for diabetes and erectile dysfunction was filed with VA on November 3, 2009.  

The Veteran seeks an effective date earlier than November 3, 2009, for service connection for diabetes, erectile dysfunction, and peripheral neuropathy of the upper and lower extremities to May 8, 2001, or alternatively, to March 17, 2009.  See April and May 2010 Veteran statements.  

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  

In this case, the Veteran initially filed a claim for service connection for diabetes and erectile dysfunction on November 3, 2009.  In a March 2010 rating decision, the RO granted service connection for diabetes, peripheral neuropathy of the upper and lower extremities, and special monthly compensation for erectile dysfunction, and assigned an effective date of November 3, 2009 for the grant of service connection for the diabetes and the erectile dysfunction, and an effective date of January 7, 2010 for the peripheral neuropathy of the upper and lower extremities.  A December 2011 rating decision granted an effective date of November 3, 2009 for the award of service connection for peripheral neuropathy of the upper and lower extremities.  

Thus, the RO granted service connection effective the date the Veteran's original claim of service connection for diabetes and erectile dysfunction was filed with VA.  An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  The Board acknowledges that the Veteran filed a claim for Agent Orange exposure prior to his claim for service connection for diabetes and erectile dysfunction.  However, there was no mention of diabetes, and there is no evidence of a formal or informal application for service connection prior to November 3, 2009.  VA is precluded, as a matter of law, from granting an effective date prior to November 3, 2009, for service connection for diabetes and peripheral neuropathy of the upper and lower extremities, as well as for special monthly compensation for erectile dysfunction.  As such, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law.  


ORDER

New and material evidence having been received, the claims for service connection for osteochondroma right femur, pulmonary tuberculosis, obstruction of the teeth, pharyngitis (to include tonsillitis), pneumonia, and chronic colon irritable bowel problems with colon polyps, are reopened, and to this extent only the appeals are granted.  

Service connection for osteochondroma right femur is denied.  

Service connection for pulmonary tuberculosis is denied.  

Service connection for obstruction of the teeth is denied.  

Service connection for irritable bowel problems, to include colonic polyps, is denied.  

Service connection for a bilateral elbow disability is denied.  

Service connection for a right ankle disability is denied.  

Service connection for a left shoulder disability is denied.  

Service connection for hemorrhoids is denied.  

Service connection for gastroenteritis is denied.  

Entitlement to an effective date earlier than November 3, 2009, for the grant of service connection for diabetes mellitus is denied.  

Entitlement to an effective date earlier than November 3, 2009, for the grant of service connection for peripheral neuropathy of all extremities is denied.  

Entitlement to an effective date earlier than November 3, 2009, for the grant of special monthly compensation for erectile dysfunction is denied.  


REMAND

After a review of the claims file, the Board finds that the matters of entitlement to service connection for a respiratory disability (to include pharyngitis, tonsillitis, pneumonia and bronchial asthma), left ankle calcaneal spur, benign prostate hypertrophy, migraine headaches, and additional allowance for Leah N. Salvador, must be remanded for additional development.  

In regards to the claim for service connection for a respiratory disability, the Board notes that the Veteran's service treatment records show complaints of shortness of breath and a chronic cough, including on October 1968 discharge examination report, as well as treatment for tonsillitis and pharyngitis.  See July 1961, April 1965, October 1965 records.  Post-service evidence shows complaints of and treatment for various respiratory symptomatology and diseases, including bronchitis, asthma and pneumonia.  See, e.g., October 2002 VA treatment record (noting a past medical history of pneumonia); February 2010 VA treatment record (providing a diagnosis of bronchial asthma).  In light of the evidence, the Board finds that a VA examination is necessary regarding the claim for a respiratory disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding the claim for service connection for a left ankle disability, the Veteran was provided a VA examination in May 2012.  Diagnoses of left ankle degenerative arthritis and calcaneal spur were provided; no nexus opinion was offered because the Veteran's claims folder was unavailable.  Notably, the Veteran's service treatment records show treatment for sprained ankles.  See January 1968 records.  Accordingly, the Board finds that the matter should be remanded for an addendum opinion addressing whether the Veteran's currently diagnosed left ankle disability may be related to his complaint of and treatment for ankle pain/sprain during active service.  See Barr v. Nicholson, 21 Vet. App. 303, 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  

The Veteran also seeks service connection for benign prostate hypertrophy.  He asserts that such is related to his service, or alternatively, secondary to his service-connected diabetes mellitus.  See February 2012 Veteran correspondence.  He has not been provided an examination regarding this matter.  Accordingly, he should be provided an examination to determine the etiology of his disability.  

In regards to the claim for service connection for migraine headaches, the Veteran's service treatment records show multiple complaints of headaches.  See, e.g., August 1964 records; see also October 1965 records.  Post-service evidence shows complaints of headaches.  See, e.g., October 2007 VA treatment record.  In light of the evidence, the Board finds that a VA examination is necessary regarding the claim for migraine headaches.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding the claim for additional allowance for Leah N. Salvador, the Veteran asserts that she is his spouse.  By way of background, the evidence shows that the Veteran was married in February 1963 to G.D. Rosario, and that they subsequently divorced in September 1975 in Nevada.  He then married G.L. Castro (also identified as G.C. Castro and G.C. Roxas) in June 1983 in Nevada, divorced her in June 1989, re-married her in June 1993, and divorced her again in July 2001 in California.  In August 2001, the Veteran married M.S. Viernes in the Philippines, and married Leah N. Salvador in January 2009 in the Philippines.  

In a March 2010 decisional letter, the Veteran was denied additional benefits for his spouse, L. N. Salvador, on the basis that his marriage to her was null and void from the beginning as the Civil Code of the Philippines prohibited/did not recognize a divorce decree granted abroad between Filipino citizens, even if the divorce decree is valid where granted.  

In an April 2013 judgment by the Philippines Regional Trial Court, it was found that the September 1975 divorce decree between G.D. Rosario and the Veteran terminated the marriage, permitting him to remarry under Philippine law.  Notwithstanding the April 2013 judgment (which appears to resolve any complications regarding the Veteran's marriage to G.D. Rosario), there remains the issue of the Veteran's marriage to M.S. Viernes.  In particular, review of the claims folder did not reveal a divorce decree between the two parties, and it is unclear when and if they, in fact, divorced.  It does not appear that any development has been undertaken to resolve this matter, and the matter must be remanded for additional evidence.  

Finally, any outstanding pertinent VA treatment records should either be made accessible electronically or physically and added to the Veteran's claims folder.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all VA and private treatment records related to the claimed disabilities and associate those records with the claims file.  

2. Contact the appropriate authorities in the Philippines to request a search for a divorce decree for the Veteran and M.S. Viernes between 2001 and 2009.  The responses should be associated with the claims file.  

3. After associating any pertinent, outstanding records with the claims folder, provide the Veteran an appropriate VA examination to determine the nature, extent, onset and etiology of his respiratory disability, to specifically include pharyngitis, tonsillitis, pneumonia and bronchial asthma.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies must be performed, and all findings should be reported in detail.  The examiner must comment on any lay reports by the Veteran regarding the initial onset of his claimed disabilities.  Thereafter, the examiner must identify each respiratory disability found, and opine as to whether it is at least as likely as not that the diagnosed disabilities are related to or had their onset during service.  

The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  

4. Send the Veteran's claims folder to the VA examiner who conducted the May 2012 ankle examination of the Veteran and request that the examiner prepare an addendum to his opinion that addresses the claim for service connection for a left ankle disability.  The Veteran's claims folder should be provided to the examiner for review prior to completion of the opinion.  The examiner must comment on any lay reports by the Veteran regarding the initial onset of his claimed disability.  Thereafter, the examiner must opine as to whether it is at least as likely as not that the Veteran's left ankle disability is related to or had its onset during service.  

In offering the opinion, the examiner is asked to specifically comment on the significance of the diagnosis of sprained ankles in January 1968 during active duty in the Veteran's service treatment records.  The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  

5. Provide the Veteran an appropriate VA examination to determine the nature, extent, onset and etiology of his benign prostate hypertrophy.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies must be performed, and all findings should be reported in detail.  The examiner must comment on any lay reports by the Veteran regarding the initial onset of his claimed disability.  Thereafter, the examiner must opine as to whether it is at least as likely as not that the diagnosed disability is related to or had its onset during service.  

The examiner must also provide an opinion as to whether it is at least as likely as not that the benign prostate hypertrophy was caused or aggravated by his service-connected diabetes mellitus.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  

6. Provide the Veteran an appropriate VA examination to determine the nature, extent, onset and etiology of his migraine headaches.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies must be performed, and all findings should be reported in detail.  The examiner must comment on any lay reports by the Veteran regarding the initial onset of his claimed disability.  Thereafter, the examiner must opine as to whether it is at least as likely as not that the diagnosed disability is related to or had its onset during service.  

The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  

7. Then, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


